 Case 1:20-cr-00017-H-BU Document 33 Filed 05/15/20              Page 1 of 1 PageID 67



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               ABILENE DTWSION

IJNITED STATES OF AMERICA,
   Plaintiff,

                                                          NO. 1:20-CR-017-01-H

PEDRO SANCHEZ.CHAWZ (1),
   Defendant.


            ORDER ACCEPTING REPORT AND RECOMMENDATION
               OF TIIE TINTIED STATES MAGISTRATE JUDGE
                      CONCERNING PLEA OF GUILTY

      After reviewing all relevant matters of record, including the Notice Regarding Entry

ofa Plea of Guilty, the Consent ofthe Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S'C.

$ 636OX1), the undersigned   District Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

       Sentence will be imposed in accordance with the Court's scheduling order.

       SO ORDERED.

       oorrauuy LS,ozo


                                           J       WESLEYHENDRIX
                                                   D STATES DISTRICT IIDGE
